Filed Pursuant to Rule 497(e) Securities Act File No. 333-134979 Investment Company Act File No. 811-21908 Invested in meaningful change THE BLUE FUND GROUP THE BLUE FUND Supplement dated May 23, 2008 to the Prospectus and Statement of Additional Information dated May 1, 2008 The Board of Trustees of The Blue Fund Group has determined to liquidate The Blue Fund on or before June 29, 2008.Effective May 24, 2008, The Blue Fund Group will accept no further purchase orders for The Blue Fund.Owners of shares of The Blue Fund who do not otherwise redeem their shares prior to the liquidation will receive their respective share of The Blue Fund’s net assets in connection with its liquidation. BLU-SP-0508
